DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Johnson on 6/03/2022.

The application has been amended as follows: 
Please amend claim 1 to read as follows:
Claim 1.  A method of preparing flavor-infused roasted coffee beans, the method comprising: 
soaking portions of wood in a liquor to extract one or more flavors from the portions of wood, wherein the soaking comprises subjecting the liquor to uninterrupted agitation throughout the soaking, by shaking, rolling, stirring, or vibrating the liquor continuously; 
separating the portions of wood from the liquor to yield a flavor-infused liquor; 
prior to steeping: 
spraying green coffee beans with an aliquot of the flavor-infused liquor, wherein the amount of the flavor-infused liquor comprises from about 10 to 100 mL per kg of the green coffee beans; and 

resting the sprayed green coffee beans; 
steeping the green coffee beans in the flavor-infused liquor for a period between 10 minutes and 12 hours; 
separating the flavor-infused liquor from the green coffee beans to yield flavor-infused green coffee beans; and 
roasting the flavor-infused green coffee beans to yield flavor-infused roasted coffee beans.


Allowable Subject Matter
Claims 1-6, 9-16, 18 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, teach nor fairly suggest a method of preparing flavor-infused roasted coffee beans, that includes a step of: spraying green coffee beans with an aliquot of a flavor-infused liquor, wherein the amount of the flavor-infused liquor comprises from about 10 to 100 mL per kg of the green coffee beans, along with all of the other ordered limitations in claims 1 and 13.

Closest prior art: Bruner in view of Jack Daniel’s™, Takahashi (2012/0244254), ‘401, Str and Davis (2016/0355771).
Bruner teaches methods of preparing flavor-infused roasted coffee beans (see short article).


Blending a flavor with green coffee beans
Bruner teaches that coffee beans are soaked (i.e. relaxed, i.e. steeped) in an alcoholic beverage flavor-infused ingredient (see the short article). 

Bruner teaches that the coffee beans are roasted, in a final step, therefore it would be reasonable for one of skill in the art to expect that the coffee beans used in the method disclosed start out being raw beans.
Further, the teaching of the use of coffee beans before a step of infusion encompasses the use of raw coffee bean, because in this specific case the various permutations of types of coffee beans in the generic are so small (raw or not) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 
See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.

Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making flavored coffee beans, as the modified teaching above, to include the use of the specifically claimed type, raw coffee beans, as claimed, because in this specific case the various permutations of types of coffee beans in the generic are so small (raw or not) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4.

Bruner does not discuss the use of spirits (i.e. liquor) for the infused flavor.
Jack Daniel’s™ also teaches preparing flavor-infused roasted coffee beans, and further provides that the coffee beans are infused with whiskey (i.e. liquor) (see short article).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making flavor-infused roasted coffee beans with flavors from alcoholic beverages, as Bruner, to include that the alcohol beverage is a spirit, as specifically claimed, because Jack Daniel’s™ illustrates that the art finds liquors to be suitable for similar intended uses, including methods of making flavor-infused roasted coffee beans with flavors from alcoholic beverages (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

Spraying the coffee beans with flavoring, then resting them
The modified teaching does not discuss the use of a step of spraying a portion (i.e. aliquot) of the flavoring compound onto the coffee beans and resting them, prior to a step of steeping/soaking the beans in the flavoring compound.
Takahashi also teaches methods of modifying the flavor and aroma of coffee (0009).


Takahashi teaches raw coffee beans are sprayed with a flavor compound (i.e. yeast), and afterwards they are placed into a flask (0205), meaning when the spraying concluded they were transferred to another process step, which imparts a resting period, if even during the transportation.
Takahashi teaches that next the coffee beans are soaked.  

Therefore Takahashi teaches that prior to steeping, steps of: spraying a portion (i.e. aliquot) of the flavor-infused liquor onto the green coffee beans; and resting the green coffee beans for a period of time.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of infusing flavors into raw coffee beans, as the modified teaching above, to include the steps of spraying a portion (i.e. aliquot) of the flavoring compound onto the coffee beans and resting them, prior to a step of steeping/soaking the beans in the flavoring compound, as claimed, because Takahashi illustrates that the art finds similar process steps as being suitable for similar intended uses, including methods of infusing flavors into raw coffee beans (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.




The modified teaching, in Takahashi, provides the use of 25 mL of flavor solution for being sprayed onto 300 g of coffee beans.  This converts to 0.025 mL per 0.3 KG (0203-0205).  Therefore the modified teaching, does not provide wherein the amount of the flavor is from about 10 to 100 mL per kg of the green coffee beans.

Steeping the coffee beans
Bruner teaches that the beans relax in the alcoholic beverage to absorb the flavors (see 2nd para.), which encompasses a step of steeping the coffee beans in the alcoholic beverage, as claimed.
As for the amount of time, the modified teaching does not discuss how long the raw (i.e. green) coffee beans are hydrating (i.e. steeping) in the aqueous solution.
‘401 also teaches methods of hydrating green coffee beans in aqueous solutions, and further provides that the step is performed in a range of about 10 minutes (see short article as a whole), which encompasses the claimed steeping time of between 10 minutes and 12 hours.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of treating green coffee beans by using a step of hydration (i.e. steeping), as the modified teaching above, to include the amount of time for the step of steeping, including steeping for between 10 minutes and 12 hours, as claimed, because ‘401 illustrates that the art finds encompassing steeping times as being suitable for similar intended uses, including methods of treating green coffee beans by using a step of hydration (i.e. steeping) (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Separating the liquid used for steeping from the beans 
Bruner teaches that the beans are then dried, which means the liquid used for steeping (i.e. the beverage) is separated from the beans (see 2nd para.), as claimed.
Since Bruner teaches that the coffee beans absorb the flavors of the alcoholic beverage, as discussed above, the flavor-infused coffee beans are yielded.

Roasting the flavor-infused green coffee beans 
Bruner teaches that the flavor infused coffee beans are next roasted (see 2nd para.), as claimed.
Bruner further teaches that the results are a rich small-batch coffee with flavor notes from the steeping liquid (i.e. beverage), which imparts that flavor-infused roasted coffee beans are yielded.

Infusing flavor into the alcohol prior to its use to flavor other foods
Soaking: Although it is commonly known to make alcoholic beverages by infusing them with wood flavoring compounds, by immersing oven dried wood into the beverage (or visa-versa) and removing it afterwards, the modified teaching above does not discuss how the alcoholic beverage is prepared.


Str also teaches methods of using liquors, by infusing a flavor compound from a portion of wood into liquors, i.e. high-alcohol content beverages, by soaking the portion of oven dried wood in the liquor (see 1st para.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using liquor as flavoring, as the modified teaching above, to include a step of infusing a flavor compound from a portion of wood into the liquor by a step of soaking, as claimed, because Str illustrates that the art finds such a step to be suitable for similar intended uses, including methods of using liquor for flavoring (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Separating and agitating the soaking wood portions
Str provides that the wood portions are soaked in a bottle of spirits (i.e. liquid alcohol) (see The Test section).  
Str teaches that a portion of the liquid is removed from the bottle.
By removing some of the liquid, the body of liquid is mobile/moving, and therefore disturbed/stirred which is a step of agitation comprising stirring, as claimed.  

Type of soaking
The modified teaching does not discuss that the soaking with agitation that is uninterrupted throughout the soaking.
Davis also teaches about infusing wood chip flavors (0025) into alcohol by steps of soaking, and further provides that the step of soaking, includes a step of subjecting ultrasonic energy (0028) with circulation (0033, 0037) for at least 1 to at least 25 hours (0034), for the benefit of producing a more uniform product (0033).
Therefore Davis provides that the soaking comprises subjecting the liquor to uninterrupted agitation throughout the soaking, by shaking, rolling, stirring, or vibrating the liquor continuously, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making wood flavored alcohol by using steps of soaking, as the modified teaching above, to include the soaking comprises subjecting the liquor to uninterrupted agitation throughout the soaking, by shaking, rolling, stirring, or vibrating the liquor continuously, as claimed, because Davis illustrates that the art finds such a step to be suitable for similar intended uses with imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and further provides a benefit to the use of such a step, including the production of a more uniform product.

Str teaches that the method yields a flavor-infused liquor (see Step 5). 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using alcoholic beverages, as the modified teaching above, to include steps of preparing the alcoholic beverages by infusing them with oven dried wood flavoring compounds, as claimed, because Str illustrates that the art finds suitable for similar intended uses, including methods of using alcoholic beverages (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

Remove wood from alcohol
The modified teaching, in Str, provides that the portions of wood only remain in the alcohol until the desired flavor is imparted, such a teaching imparts a step of separating the wood from the liquor to yield a flavor-infused liquor (see Step 5: The Test).

Independent claim 13
Claim 13 is generic to claim 1, therefore all the limitations are discussed under claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793